                                              Case 2:18-cr-00062-JCM-NJK Document 56 Filed 06/24/19 Page 1 of 3



                                          1   CHRISTOPHER R. ORAM, ESQ
                                              Nevada Bar No. 004349
                                          2   520 South Fourth Street, Second Floor
                                              Las Vegas, Nevada 89101
                                          3   (702) 384-5563
                                              contact@christopheroramlaw.com
                                          4   Attorney for Gilbert Davila
                                          5                                UNITED STATES DISTRICT COURT
                                                                                DISTRICT OF NEVADA
                                          6
                                                                                              *****
                                          7
                                               UNITED STATES OF AMERICA,                        CASE NO. 2:18-cr-00062-JCM-NJK
                                          8
                                                              Plaintiff,
                                          9
                                               vs.                                              STIPULATION TO CONTINUE
                                         10                                                     SENTENCING
                                               GILBERT DAVILA
                                                                                                (First Request)
                                         11
                                                                Defendants.
520 SOUTH 4TH STREET | SECOND FLOOR

 TEL. 702.384-5563 | FAX. 702.974-0623




                                         12
    CHRISTOPHER R. ORAM, LTD.

       LAS VEGAS, NEVADA 89101




                                         13          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas Trutanich,

                                         14   United States Attorney, by and through Rebecca K. Clinton, Assistant United States Attorney,

                                         15   counsel for the United States, and Defendant, Gilbert Davila, by and through his attorney,

                                         16   Christopher R. Oram, Esq., that the Sentencing in the above-captioned matter, now scheduled for

                                         17   July 11, 2019, at the hour of 10:30 a.m., be vacated and continued to a date and time convenient

                                         18   to the Court, but no sooner than sixty days.1

                                         19
                                         20          This is the first request for a continuance of the Sentencing in this case.

                                         21          This Stipulation is entered into for the following reasons:
                                         22          1. Counsel for Mr. Davila requires additional time to consult with Mr. Davila concerning
                                         23   the presentence investigation report and to prepare timely objections in this case.
                                         24
                                         25
                                                     1
                                                        Counsel for Mr. Davila begins an approximately 12 week federal murder trial on July
                                         26
                                              29, 2019, and requests the sentencing hearing be scheduled on a Friday, when the trial will be
                                         27   dark, if the Court is able to accommodate such a request.

                                         28                                                     1
                                              Case 2:18-cr-00062-JCM-NJK Document 56 Filed 06/24/19 Page 2 of 3



                                          1
                                                       2. Mr. Davila is in custody and agrees with the continuance.
                                          2
                                                       3. The additional time requested is made in good faith and not for purposes of delay.
                                          3
                                                       4. The additional time requested is reasonable pursuant to FRCP 32(b)(2), which states
                                          4
                                              “the court may, for good cause, change any limits prescribed in this rule”.
                                          5
                                          6
                                          7   /s/ Rebecca K. Clinton          06/24/2019
                                              REBECCA K. CLINTON             DATE
                                          8
                                              Assistant United States Attorney
                                          9
                                         10   /s/ Christopher R. Oram          06/24/2019
                                              CHRISTOPHER R. ORAM, ESQ. DATE
                                         11
                                              Counsel for Defendant Gilbert Davila
520 SOUTH 4TH STREET | SECOND FLOOR

 TEL. 702.384-5563 | FAX. 702.974-0623




                                         12
    CHRISTOPHER R. ORAM, LTD.

       LAS VEGAS, NEVADA 89101




                                         13
                                                             FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER
                                         14
                                         15            Based upon the pending Stipulation of the parties, and good cause appearing therefore,
                                         16   the Court finds that:
                                         17
                                              1. The parties have stipulated to continue the sentencing hearing as presently scheduled.
                                         18
                                              2. This Court, being convinced that adequate showing has been made that were this request for
                                         19
                                              continuance to be denied, counsel would not have the necessary time to attempt to prepare for
                                         20
                                              this sentencing matter, based on the following:
                                         21
                                                              A. Counsel for Mr. Davila requires additional time to consult with Mr. Davila
                                         22
                                              concerning the presentence investigation report and to prepare timely objections in this case.
                                         23
                                         24                   B. The additional time requested is made in good faith and not for purposes of

                                         25   delay.

                                         26                   C. For all of the above-stated reasons, the ends of justice would best be served by

                                         27   a continuance of the Sentencing date.

                                         28


                                                                                                2
                                              Case 2:18-cr-00062-JCM-NJK Document 56 Filed 06/24/19 Page 3 of 3



                                          1
                                                             D. The additional time requested is reasonable pursuant to FRCP 32(b)(2), which
                                          2
                                              states “the court may, for good cause, change any limits prescribed in this rule”.
                                          3
                                                                                           ORDER
                                          4
                                                        IT IS HEREBY ORDERED that the Sentencing currently scheduled for July 11, 2019,
                                          5
                                                                                               September 20 2019, at the hour of 10:00 a.m.
                                              2019, at 10:30 a.m., be vacated and continued to ____________,
                                          6
                                          7
                                          8                 June
                                                     DATED this   26,day
                                                                ____  2019.
                                                                         of _______________, 2019.
                                          9
                                         10                                                         __________________________________
                                                                                                    UNITED STATES DISTRICT JUDGE
                                         11
520 SOUTH 4TH STREET | SECOND FLOOR

 TEL. 702.384-5563 | FAX. 702.974-0623




                                         12
    CHRISTOPHER R. ORAM, LTD.

       LAS VEGAS, NEVADA 89101




                                         13
                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                                                                               3
